Per Curiam.

Appeal from a judgment of the County Court of Warren County, rendered upon a verdict convicting defendant of the crimes of robbery in the first degree and assault in the second degree. Appellant rests his appeal in large part on his allegation of an unlawful search and seizure of his apartment, resulting in the production on the trial of two badges or large buttons bearing supposedly humorous legends, the badges being identified by the complaining witness as those taken from her at the time of the assault and robbery; but there was proof that they were recovered from defendant’s automobile pursuant to a search for which he gave permission, this following his' identification by complainant and his voluntary confession. Thus, the trial court found upon adequate evidence, received at a pretrial hearing, that “ there was testimony which convinced the Court that both buttons were in the automobile of the defendant, and that the defendant voluntarily permitted the police to search his automobile”; and no sound reason appears for rejecting that conclusion. We are unable to sustain appellant’s claim of reversible error in the reception of evidence of the circumstances surrounding his arrest, this proof being elicited in part through the witness’ inadvertence and in part by defendant’s attorney and involving no substantial prejudice. We have examined appellant’s additional assignments of error, whether or not they are properly before us, and find them equally insubstantial. Judgment affirmed. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum Per Curiam.